Case: 11-20200   Document: 00511668793    Page: 1   Date Filed: 11/17/2011




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                           November 17, 2011
                              No. 11-20200
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




RICHARD DEAN ROSIN,

                                        Plaintiff-Appellant,

versus

RICK THALER, Director,
Texas Department of Criminal Justice, Correctional Institutions Division;
A. JANICEK, Head Warden; JOHN J. JEETER, Lieutenant of Corrections;
MICHAEL D. BARNETT, Captain of Corrections;
ERIC D. GILCREASE, Correctional Officer IV;
BRIAN H. BUSTER, Safety Officer I;
UNKNOWN UNIVERSITY OF TEXAS MEDICAL BRANCH STAFF,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:10-CV-4436
   Case: 11-20200       Document: 00511668793         Page: 2     Date Filed: 11/17/2011

                                       No. 11-20200

Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


        Richard Rosin, Texas prisoner # 580399, appeals the dismissal of his 42
U.S.C. § 1983 complaint under Federal Rule of Civil Procedure 41(b) for failure
to prosecute and to comply with a court order. When he filed his complaint,
Rosin moved to proceed in forma pauperis (“IFP”), but the district court deter-
mined that he was able to pay the filing fee; it denied the motion and ordered
Rosin to pay the fee within 30 days of the order, warning that if he failed to pay
on time “the court may dismiss this action for want of prosecution.” Rosin did
not pay the fee, and, six weeks after the court denied IFP status, it dismissed the
case.
        Contending that he is a pauper, Rosin first challenges the denial of IFP
status. When Rosin filed his IFP motion, he had sufficient funds in his prison
account to cover the filing fee. Though he now explains that much of those funds
was withdrawn from his account to pay for college courses before he received the
order instructing him to pay the full filing fee, he concedes that it was “under-
standable” that the district court concluded based on the account statement that
he could afford the fee. Rosin also acknowledges that he did not clarify his finan-
cial situation to the court. Accordingly, the court did not abuse its discretion in
denying the motion to proceed IFP. See Flowers v. Turbine Support Div., 507
F.2d 1242, 1244 (5th Cir. 1975), superseded by statute on other grounds as recog-
nized in Thompson v. Drewry, 138 F.3d 984 (5th Cir. 1998).
        Rosin also argues that the district court erred in dismissing his case. A
district court may sua sponte dismiss an action for failure to prosecute or failure
to obey a court order. Rule 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 11-20200    Document: 00511668793      Page: 3    Date Filed: 11/17/2011

                                  No. 11-20200

(5th Cir. 1988). Because the court’s order was silent as to whether the dismissal
was with prejudice, we deem the dismissal to be with prejudice. Rule 41(b);
Edwards v. City of Houston, 78 F.3d 983, 994 (5th Cir. 1996) (en banc). Though
we review the decision for abuse of discretion, the scope of the district court’s
discretion is narrow when the dismissal is with prejudice. Berry v. CIGNA/RSI-
CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992). We will affirm a dismissal with
prejudice under Rule 41(b) only where there is a clear record of delay or contu-
macious conduct by the plaintiff and where the district court has determined
that lesser sanctions were or would be futile. Long v. Simmons, 77 F.3d 878, 880
(5th Cir. 1996).
      There is not a clear record of purposeful delay or contumacious conduct by
Rosin. The district court dismissed Rosin’s case six weeks after instructing him
once to pay the filing fee, and nothing in the record suggests any intent on Ros-
in’s part to delay the proceedings or resist the court’s authority. A district court
generally may not dismiss with prejudice if the plaintiff “fail[s] only to comply
with a few court orders.” Berry, 975 F.2d at 1192 & n.6. Moreover, there is no
discussion in the record of other, lesser sanctions considered by the court.
      Accordingly, the dismissal was an abuse of discretion. The judgment is
VACATED, and the case is REMANDED for further proceedings.




                                         3